Citation Nr: 0321993	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  99-16 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for lumbar 
spine degenerative disc disease.

2.  Entitlement to a compensable rating for residuals of a 
right ankle sprain.

3.  Entitlement to a compensable rating for hemorrhoids.

4.  Entitlement to a rating higher than 10 percent for a 
disability manifested by fluid/mucus discharge from the 
rectum.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from May 1987 to August 
1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1999 RO decision that granted service 
connection and disability ratings for lumbar spine 
degenerative disc disease (20 percent), residuals of a right 
ankle sprain (0 percent), hemorrhoids (0 percent), disability 
manifested by fluid/mucus discharge from the rectum (0 
percent).  The veteran testified at an RO hearing in 
September 1999.  In March 2000, the RO assigned a higher 
rating of 10 percent for disability manifested by fluid/mucus 
discharge from the rectum.  The veteran appeals for higher 
ratings for these conditions.  Other issues previously on 
appeal were withdrawn by the veteran at the RO hearing.

In August 2002, the veteran reported that earlier that month 
he had reentered active duty; he thus requested that his VA 
compensation be terminated; and in accordance with law the RO 
then terminated VA compensation.  The present appeal 
continues for higher ratings for the four conditions in 
issue, with regard to the period of time between the 
veteran's periods of active duty.


FINDINGS OF FACT

1.  Lumbar spine degenerative disc disease has been 
manifested by no more than moderate limitation of motion and 
moderate intervertebral disc syndrome.

2.  Residuals of a right ankle sprain have been manifested by 
essentially normal motion.

3.  Hemorrhoids have been no more than mild or moderate.

4.  A disability involving fluid/mucus discharge has produced 
no more than constant slight or occasional moderate leakage.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
lumbar spine degenerative disc disease are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5292, 5293, 5295 (2002).

2.  The criteria for a compensable rating for residuals of a 
right ankle sprain are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.31, 4.71a, Diagnostic Code 5271 (2002).

3.  The criteria for a compensable rating for hemorrhoids are 
not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, 
Diagnostic Code 7336 (2002).

4.  The criteria for a rating in excess of 10 percent for a 
disability manifested by fluid/mucus discharge from the 
rectum are not met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.20, § 4.114, Diagnostic Code 7332 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran served on active duty in the Army from May 1987 
to August 1998, including in Southwest Asia during the 
Persian Gulf War.  Service connection and the ratings for the 
four disabilities in issue were established as of the day 
after discharge from active duty in August 1998.  In August 
2002, the veteran reported that earlier that month he had 
reentered active duty; he thus requested that his VA 
compensation be terminated; and in accordance with law the RO 
then terminated VA compensation.  The present appeal 
continues for higher ratings for the four conditions in 
issue, with regard to the period of time between the 
veteran's periods of active duty.

Medical records from the veteran's first period of active 
duty include some references to the four conditions in issue.  
The veteran reports no medical treatment for the conditions 
during the period of time between his periods of active duty.  
The only medical evidence concerning these conditions, from 
the time between periods of active duty, is a February 1999 
VA examination.

At the February 1999 VA examination, the veteran related that 
for a few years he had fluid discharge from the rectum which 
recurred infrequently and intermittently, on the average of 4 
times per year, and he said that episodes lasted one day, 
without other symptoms.  He said that since blood in his 
stool was first noticed in service, the condition had not 
recurred.  He said he currently had no bleeding per rectum, 
but he noted some mild spotting on the average of once per 
year.  He reported being prone to recurrent ankle sprains and 
said he wore high-top shoes for sports activity.  He said he 
had mild soreness of the ankles after sports or significant 
exertion, but not after normal activities.  He said sprains 
occurred once per year, and that ankle motion was 
exceptionally good.  Since service, he said, he had chronic 
low back pain with limitation of motion.  On physical 
examination, there was no tenderness, swelling, or palpable 
abnormality of the ankles.  He could dorsiflex and plantar 
flex 40 degrees, and he could invert his ankles, all without 
pain.  There was no spasm or tenderness of the lumbosacral 
spine.  He could tilt his back 35 degrees to the right and 
left, rotate 80 degrees to the right and left, extend 30 
degrees, all without pain; he could flex his back antegrade 
85 degrees but limited by mild painful discomfort.  On his 
rectum, he had 2 small skin tags and no other external 
lesions; sphincter tone and the prostate were normal, without 
palpable mass.  Stool was guiac negative.  Diagnoses included 
intermittent mucus discharge from the rectum, etiology 
unknown; intermittent stool bright red blood per rectum 
secondary to internal hemorrhoids; recurrent ankle sprain 
with a normal X-ray; and chronic and recurrent lower back 
strain with disc space narrowing (L1/L2 more than L2/L3) and 
early degenerative disc on X-ray.

The veteran testified at a September 1999 RO hearing.  He 
said he had back pain about every 2 weeks.  He said he had 
previously taken over-the-counter pain medication and now 
would lay on the floor to relieve the pain.  He said that 
some motions exacerbated the back pain, but he denied muscle 
spasms or pain radiating to the legs.  He stated that 
athletic activities caused right ankle pain and he wore high-
top shoes or ankle supports.  He said he had rectal discharge 
once per month; he denied having been prescribed medical 
pads.  He said he had blood in the stool every month.

II.  Analysis

Through discussions in correspondence, the RO decision, the 
statement of the case, and the supplemental statement of the 
case, the VA has informed the veteran of the evidence 
necessary to substantiate his claims and of his and the VA's 
mutual responsibilities for providing evidence.  Medical 
records have been obtained, and a VA examination has been 
provided.  The VA has satisfied the notice and duty to assist 
provisions of the law.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

As of the effective date of service connection, the RO has 
assigned a 20 percent rating for lumbar spine degenerative 
disc disease, a 0 percent rating for residuals of a right 
ankle sprain, a 0 percent rating for hemorrhoids, and a 10 
percent rating for a disability manifested by fluid/mucus 
discharge from the rectum.  The veteran seeks higher ratings.  
These are initial ratings on the granting of service 
connection, and thus different percentage ratings for the 
disabilities may be assigned for different periods of time 
since the effective date of service connection based on the 
facts found (i.e., "staged ratings").  Fenderson v. West, 
12 Vet. App. 119 (1999).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity, and separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

1.  Lumbar spine degenerative disc disease

Moderate limitation of motion of the lumbar spine warrants a 
20 percent rating.  Severe limitation of motion of the lumbar 
spine warrants a 40 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292.  

The RO has evaluated the disability under both the prior and 
the recently revised criteria for intervertebral disc 
syndrome.  Under the old criteria, a 20 percent rating is 
warranted for moderate intervertebral disc syndrome with 
recurring attacks.  A 40 percent rating is warranted for 
severe intervertebral disc syndrome with recurring attacks 
with intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2002).

Under the new criteria of Code 5293, effective September 23, 
2002, intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months, or by 
combining under 38 C.F.R. § 4.25 (combined ratings table) 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  A 20 percent rating is warranted when there are 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  
A 40 percent rating is warranted when there are 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months.  
An "incapacitating episode" is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurological 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly or nearly so.  

Either the old or new rating criteria may apply, whichever 
are most favorable to the veteran, although the new criteria 
are only applicable since their effective date.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1990); VAOPGCPREC 3-2000.  The 
veteran had returned to active duty (and thus his 
compensation was terminated) by the time the new rating 
criteria of Code 5293 became effective. 

A 20 percent rating is warranted for lumbosacral strain with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  A 40 percent 
rating is warranted for severe lumbosacral strain manifested 
by listing of the whole spine to the opposite side, a 
positive Goldthwait's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of the 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295.  

The 1999 VA examination showed the veteran had only slight 
limitation of motion of the low back.  Even when the effects 
of pain on use or during flare-ups is considered, no more 
than moderate limitation of low back motion is shown.  
38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 
(1995).  No neurological impairment from intervertebral disc 
syndrome was shown on examination.  Since the effective date 
of service connection, there have been no "incapacitating 
episodes" (as defined by regulation) from intervertebral 
disc syndrome.  Severe lumbosacral strain, as described in 
the diagnostic code is not shown.  

In sum, the veteran's low back disability is manifested by no 
more than moderate limitation of motion and moderate 
intervertebral disc syndrome, and this supports no more than 
a 20 percent rating.  There have been no periods of time, 
since the effective date of service connection, during which 
a higher rating is warranted.  Fenderson, supra.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

2.  Residuals of a right ankle sprain

A 10 percent rating is warranted for moderate limitation of 
ankle motion.  38 C.F.R. § 4.71a, Code 5271.  Where the 
criteria for a compensable evaluation under a particular code 
are not met, a 0 percent rating shall be assigned.  38 C.F.R. 
§ 4.31.

Average normal range of motion of the ankle is from 20 
degrees of dorsiflexion to 45 degrees of plantar flexion.  38 
C.F.R. § 4.71, Plate II.

At the 1999 VA examination, the veteran had virtually full 
range of right ankle motion.  Even considering the effects of 
pain on use and during flare-ups, moderate limitation of 
right ankle motion is not shown.  38 C.F.R. §§ 4.40, 4.45; 
DeLuca, supra.  

As the right ankle disability does not satisfy the criteria 
for a 10 percent rating, a noncompensable rating is 
warranted.  38 C.F.R. § 4.31.  There have been no periods of 
time, since the effective date of service connection, during 
which a higher rating is warranted.  Fenderson, supra.  As 
the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.

3.  Hemorrhoids

External or internal hemorrhoids are rated as 0 percent when 
they are mild or moderate.  A 10 percent rating is assigned 
when they are large or thrombotic, irreducible, with 
excessive redundant tissue, evidencing frequent recurrences.  
38 C.F.R. § 4.114, Diagnostic Code 7336.

The veteran reports that hemorrhoids produce blood in his 
stool only intermittently.  At the 1999 VA examination, 
objective findings included only a couple of small skin tags.

The weight of the credible evidence demonstates that 
hemorroids are no more then mild or moderate, and thus a 0 
percent rating is proper.  There have been no periods of 
time, since the effective date of service connection, during 
which a higher rating is warranted.  Fenderson, supra.  As 
the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.

4.  Disability manifested by fluid/mucus discharge from 
rectum

The RO has evaluated the disability involving fluid and mucus 
discharge from the rectum by analogy to impairment of 
sphincter control of the rectum and anus. 38 C.F.R. § 4.20.

Impairment of sphincter control of the rectum and anus 
warrants a 10 percent rating where such is constant slight or 
with occasional moderate leakage.  A 30 percent rating is 
warranted where there occasional involuntary bowel movements 
necessitating wearing of a pad.  38 C.F.R. § 4.114, 
Diagnostic Code 7332.

The veteran reports that he has rectal discharge which occurs 
infrequently.  He has not been prescribed any absorbant pads.  
In fact there are no medical records of the condition since 
service, and the 1999 VA examination noted the condition only 
by history.  An underlying medical disorder has not been 
diagnosed.

The credible evidence establishes that a disability involving 
fluid/mucus discharge has produced no more than constant 
slight or occasional moderate leakage, and thus no more than 
a 10 percent rating is warranted.  There have been no periods 
of time, since the effective date of service connection, 
during which a higher rating is warranted.  Fenderson, supra.  
As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.



ORDER

Higher ratings for lumbar spine degenerative disc disease, 
residuals of a right ankle sprain, hemorrhoids, and a 
disability manifested by fluid/mucus discharge from the 
rectum are denied.



	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

